Citation Nr: 0735550	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-03 739	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1944 to May 1946.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Newark, New Jersey Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is of record.  At the hearing, the 
veteran submitted additional evidence with a waiver of RO 
initial consideration of such evidence.  The Board also 
granted the veteran's representative's motion to advance the 
case on the Board's docket due to the veteran's advanced age, 
and also granted the representative's request to hold the 
record open for an abeyance period not to exceed two weeks 
for the submission of additional evidence.  Nearly two months 
have passed, and no additional evidence has been received.  
Hence, the claims will be considered based on the current 
record. 


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss was not manifested to 
a compensable degree in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current bilateral hearing loss disability is 
related to his service or to any event therein.

2. Tinnitus was not manifested in service, and any current 
tinnitus is not shown to be related to service or to any 
acoustic trauma therein.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2007).
2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A January 2005 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claims.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's service medical records (SMRs) are associated 
with the claims file, and his pertinent treatment records 
have been secured.  The RO arranged for a VA audiological 
evaluation in February 2005 and an addendum opinion in May 
2005.  The veteran has not identified any evidence that 
remains outstanding.  As noted above, at the September 2007 
hearing the undersigned agreed to hold the record open for 
two weeks to afford the veteran the opportunity to submit 
additional evidence in support of his claims.  The case has 
been held open in excess of two weeks and the veteran has not 
submitted any such evidence.  Hence, VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claims.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110. In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability; 
the appellant is still required to meet the evidentiary 
burden as to service connection, such as whether there is a 
current disability or whether there is a nexus to service, 
both of which require competent medical evidence.  Collette 
v. Brown, 82 F.3d 389, 392 (1996).

Hearing loss disability is defined by regulation. For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

A February 2005 VA examination report and a June 2007 private 
audiologist's letter show diagnoses of tinnitus.  

On February 2005 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
50
70
75
LEFT
20
20
30
80
95

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 88 percent in the left ear.  
Therefore, the record shows the veteran has current 
disabilities of bilateral hearing loss by VA standards and 
tinnitus.

The veteran's DD Form 214 reveals that he received the 
Philippine Liberation Ribbon with two stars, which indicates 
that he engaged in combat with the enemy.  Hence, it is also 
not in dispute that he experienced significant noise exposure 
during his service.  However, in order to establish service 
connection for hearing loss and tinnitus, he must still show 
that the disabilities are related to the presumed noise 
exposure in service.  See Colette, 82 F.3d at 392.  There is 
no competent (medical) evidence in the record that suggests a 
relationship between the veteran's tinnitus and/or his 
hearing loss and his service. 

On May 1946 service separation examination, whispered and 
spoken voice testing was normal (15/15).  As there is no 
medical evidence showing that sensorineural hearing loss was 
manifested to a compensable degree in the first postservice 
year, there is no basis for considering (and applying) the 
38 U.S.C.A. § 1112 chronic disease presumptions (for 
sensorineural hearing loss as an organic disease of the 
nervous system).

The veteran testified at the September 2007 hearing that he 
experienced hearing loss and ringing in his ears during and 
since service.  He also stated that he worked in construction 
as a brick mason after service and that the noise of that job 
annoyed him because he already had a hearing problem.  His 
wife testified that she met the veteran four years after his 
discharge from service and he has had a hearing problem since 
she met him.  

A May 2005 addendum to the February 2005 VA examination 
report indicates that the examiner reviewed the veteran's 
claims file and noted that whispered voice testing done on 
separation examination was not frequency specific and did not 
rule out a mild or high frequency hearing loss at the time of 
discharge.  The examiner noted the veteran's history of post-
service occupational noise exposure working as a mason in 
construction for 40 years without the use of personal hearing 
protection devices.  Based on the evidence of record, she 
provided the following opinion:  "[I]t is not at least as 
likely as not that the veteran's military noise exposure is a 
contributing factor in his overall hearing loss and 
tinnitus."

There is no other competent medical evidence of record that 
refutes this opinion.  
A June 2007 private audiologist's letter reports the veteran 
has mild sloping to severe sensorineural hearing loss and 
occasional central tinnitus and notes the veteran's noise 
exposure during service and his 40 years in construction 
after service.  However, this letter does not provide an 
opinion regarding the etiology of the veteran's hearing loss 
and tinnitus. 

The veteran's and his wife's statements relating bilateral 
hearing loss disability and tinnitus to service are not 
competent evidence, as they are laypersons, and lack the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The United States 
Court of Appeals for Veterans Claims has held that the Board 
may consider only independent medical evidence to support its 
findings.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Thus, the Board cannot conclude, based solely upon the 
veteran's and his wife's statements, that his hearing loss 
and tinnitus are related to noise exposure incurred during 
service as the medical evidence of record does not support 
such a finding.  

Since the VA examiner's opinion weighs against a finding of a 
nexus between service and current bilateral hearing loss and 
tinnitus and there is no competent (medical) evidence to the 
contrary, the preponderance of the evidence is against the 
veteran's claims, and they must be denied.





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


